Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 3 March 1783
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John


Sir
Amsterdam the 3d March 1783

We have before us your Excellency’s esteem’d favour of 23 past, we’ll enquire after the Seven obligations, to exchange the Same if the holders consent to it, we shall pay to Mr. de Neufville the Coupons and charge the same to the acct. of the United States, with the sum Messrs. Willink have disbursed for your Excellency.
we take due notice your Excellency is to dispose in some time 40 a 50/ms. ƒ of the publicq money, and orders us to reserve of it the Intrest of the Loan to become due, as to the rest you have no objection to our paying it out to Mr. Grand, we beg Leave to observe to your Excellency, that we not being authorised by his Excellency Robt Morris Esqr. nor Mr. Grand to make any demands on us and expecting at every Moment orders of Mr. Morris, who was pleased to order to us to pay out to Messrs Le Couteulx & Co. what ever sums they might dispose, who in consequence desired 2 Millions but on our advice of not having such a sum in cash they desired provisionally one Million, so we expect his Excellency may order by his first letters the remainder to said Gentlemen, wherefore we find ourselves unqualifyed to satisfy the private demands of mr Grand unless your Excellency is pleased to authorise us specially to it, whenever we are always ready to pay due attention to his orders.
Money in Cash with each of us amounts together after the mentioned objects deduced at abt. ƒ200/m when nothing is Calculated for draft of his Excellency Mr Morris directly made or bills on Mr Laurens.
we have the honour to remain with great esteem / Sir / Your Excellency most Humb / & Most Obedient Servants
Wilhem & Jan Willink
Nics. & Jacob van Staphorst.
de la Lande & fynje

 